Order filed May 9, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-12-00134-CR
                                 __________

              JACK THEOTRICE CLARK, JR., Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                             Taylor County, Texas
                          Trial Court Cause No. 9708-D


                                   ORDER
      This appeal has been unduly stalled due to the failure of Appellant’s retained
counsel, Bill Fisher, to file an appellate brief. The brief was originally due on
November 21, 2012. On November 21, counsel filed his motion for extension,
which was granted and which extended the deadline to December 21, 2012. We
have had no further communication from counsel. More than four months have
passed since the extended deadline, and counsel has yet to file a brief.
      By this order, Bill Fisher is ORDERED to file in this court a brief on behalf
of Appellant on or before May 24, 2013.


                                                     PER CURIAM


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2